Citation Nr: 1200207	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a February 2009 decision, the Board denied the Veteran's claim for TDIU and his claims for increased ratings. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a memorandum decision affirming the Board's decision to the extent it denied increased ratings, and vacating the decision to the extent it denied the TDIU claim.  

The Veteran has established service connection for a gunshot wound of the left shoulder and arm, rated as 30 percent disabling; major depression, rated as 30 percent disabling; and Type II diabetes mellitus, rated as 10 percent disabling.  The combined rating of the Veteran's service-connected disabilities is 60 percent. 

The November 2010 memorandum decision of the Court pointed out that the Board made no finding as to how the Veteran's earnings from lawn mowing compared to the poverty threshold.  Information as to the Veteran's earnings from lawn mowing is not of record and this claim must be remanded in order that such information may be requested.

The Board's February 2009 decision considered an October 2007 VA orthopedic examination and a November 2007 psychiatric examination.  The Court noted that the VA examiners did not opine as to how the particular disabilities they considered would generally affect the Veteran's ability to secure and follow a substantially gainful occupation.  Accordingly, the Veteran's claim must be remanded for a VA medical examination which considers all of the Veteran's service-connected disabilities together with respect to the Veteran's ability to secure and follow a substantially gainful occupation. 

The Veteran's updated VA medical records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from February 2008 to present. 

2.  Request that the Veteran provide information as to the amount he has earned in the last year from mowing lawns and any other jobs. 

3.  When the above action has been accomplished the Veteran should be afforded a VA medical examination.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected disabilities preclude employment consistent with the Veteran's education (high school degree plus 21/2 years of college) and occupational experience (as a press punch operator, as a carpenter's helper, as a farm hand, and mowing lawns), without taking into account his age or any nonservice-connected disabilities.  The service-connected disabilities include a gunshot wound of the left shoulder and arm, major depression, and Type II diabetes mellitus.  The examiner should discuss the impact of all of the Veteran's service-connected disabilities together on his ability to obtain and maintain substantially gainful employment.  The claims file should be made available and reviewed by the examiner. 

4.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


